DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                    MARKEVIOUS KEON ROACH,
                           Appellant,

                                   v.

  DEPARTMENT OF REVENUE, CHILD SUPPORT ENFORCEMENT,
                      Appellee.

                             No. 4D16-3760

                         [November 22, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Administrative Hearing, DEP. #06550017578AO and
CSE #2000895261.

  Markevious Keon Roach, Pompano Beach, pro se.

   Pamela Jo Bondi, Attorney General, and Carrie R. McNair, Assistant
Attorney General, Tallahassee, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and KLINGENSMITH, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.